Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/15/2019. In virtue of this communication, claims 1-23 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 10/15/2019 are accepted as part of the formal application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (US 20160049723), hereinafter Baks.

Regarding claim 1,
Baks discloses a system-in-package (SiP) device (a wireless communications package 10, Fig 1A) comprising:
a substrate (a package carrier 110, Fig 1A) comprising a first face (a side 110-2, Fig 1A) and a second face (a side 110-1, Fig 1A) that opposes the first face;
a controller (an RFIC chip 130, Fig 1A), the controller mounted on the first face of the substrate; and
a heat spreader (a heat sink 150, Fig 1A) arranged over the controller and the plurality of amplifiers.
Baks does not explicitly teach the controller comprising a beamformer integrated circuit, and a plurality of amplifiers mounted on the first face of the substrate and electrically coupled to the controller.
	However, Baks teaches an array of solder ball controlled collapse chip connections 170 with a plurality of antenna feed lines 114-1, 114-2, 114-3 and 114-4 (Fig 1A), the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019]), and radiation beam shape of the patch antenna array 124 (Fig 1A, paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use RFIC circuitry and electronic components as a beamformer integrated circuit, and as a plurality of amplifiers mounted on a first face of a substrate and electrically coupled to a controller in Baks, in order to provide a compact integrated radio/wireless communications system.
[AltContent: textbox (Baks (US 20160049723))]
    PNG
    media_image1.png
    910
    808
    media_image1.png
    Greyscale

Regarding claim 2,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks teaches the heat spreader forms a continuous piece of material that covers the controller and the plurality of amplifiers (Fig 1A).

Regarding claim 3,
Baks as modified discloses the claimed invention, as discussed in claim 1.

	However, it is well known in the art that a heat sink comprises copper. See Boyden, US 20120289757, for a copper heat sink 340, Fig 3.

Regarding claim 4,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks teaches a thermal interface material (a thermal interface material 132, Fig 1A) that is arranged between the heat spreader and one or more of the controller and the plurality of amplifiers.

Regarding claim 5,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks teaches an overmold (an application board 140, Fig 1A) on the substrate and around lateral edges of the heat spreader.

Regarding claim 6,
Baks as modified discloses the claimed invention, as discussed in claim 5.
Baks teaches at least a portion of the heat spreader is uncovered by the overmold (by a plurality of metallic thermal vias 142, Fig 1A).

Regarding claim 8,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks teaches the heat spreader forms a recess (a recess R140, Fig 8) within the heat spreader and the recess is registered with the controller.

[AltContent: textbox (Baks (US 20160049723))][AltContent: arrow][AltContent: textbox (R140)]
    PNG
    media_image2.png
    859
    754
    media_image2.png
    Greyscale


Regarding claim 9,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach the beamformer integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices.
However, it is well known in the art that an integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of 

Regarding claim 10,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach the beamformer integrated circuit comprises a hybrid beamformer device.
However, it is well known in the art that a beamformer integrated circuit comprises a hybrid beamformer device. See He, US 20190379119, paragraph [0003] “a hybrid antenna array”.

Regarding claim 11,
Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach a length and width of the SiP device are sized less than a wavelength of a 40 GHz signal.
	However, Baks teaches the wireless communications package 10 is a high-performance integrated antenna system having good radiation characteristics for millimeter-wave operating frequencies and higher (paragraph [0018]), and depending on the size of the integrated phased array antenna system,various techniques according to embodiments of the invention can be implemented to prevent bowing or sagging of the planar lid 121 (paragraph [0043]), for example, while the size and spacing of the slots 626 does have some effect on the tuning characteristics of the patch antenna elements 124-1, 124-2, 124-3, and 124-4, other structural parameters of the antenna structures can be adjusted to obtain desired radiation characteristics when metallic support structures (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length and width of a SiP device being sized less than a wavelength of a 40 GHz signal in Baks as modified, in order to provide a compact integrated radio/wireless communications system.



Baks as modified discloses the claimed invention, as discussed in claim 1.
Baks does not explicitly teach a gap formed between the controller and each amplifier of the plurality of amplifiers on the substrate is no more than 500 microns.
However, Baks teaches transceiver chips that enable antennas to be integrally packaged with IC chips (paragraph [0069]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a gap formed between a controller and each amplifier of a plurality of amplifiers on a substrate being no more than 500 microns in Baks as modified, in order to provide a compact and low loss integrated radio/wireless communications system.

Regarding claim 19,
Baks discloses a method for fabricating a system-in-package (SiP) device (a wireless communications package 10, Fig 1A) comprising:
providing a substrate (a package carrier 110, Fig 1A) comprising a first face (a side 110-2, Fig 1A) and a second face (a side 110-1, Fig 1A) that opposes the first face;
mounting a plurality of electronic devices (an RFIC chip 130, Fig 1A) on the first face of the substrate;
depositing a thermal interface material (a thermal interface material 132, Fig 1A) over the plurality of electronic devices;
pressing a heat spreader (a heat sink 150, Fig 1A) against the thermal interface material to compress the thermal interface material against the plurality of electronic devices; and
curing the thermal interface material while the heat spreader is pressed against the thermal interface material.
Baks does not explicitly teaches RFIC chip 130 comprising a plurality of electronic devices.
	However, Baks teaches the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019]).


Regarding claim 20,
Baks as modified discloses the claimed invention, as discussed in claim 19.
Baks teaches the plurality of electronic devices comprise a beamformer integrated circuit (the RFIC circuitry would obviously be a beamformer; paragraph [0029]) and a plurality of amplifiers (the receiver, the transmitter or the transceiver circuit and the other active or passive circuit elements would obviously be a plurality of amplifiers).

Regarding claim 21,
Baks as modified discloses the claimed invention, as discussed in claim 19.
Baks teaches at least one recess (a recess R140, Fig 8) in the heat spreader wherein pressing the heat spreader against the thermal interface material comprises registering the recess with at least one electronic device of the plurality of electronic devices.

Regarding claim 22,
Baks as modified discloses the claimed invention, as discussed in claim 19.
applying and curing an overmold (an application board 140, Fig 1A) on the substrate and around lateral edges of the heat spreader such that a portion of the heat spreader is exposed through the overmold (by a plurality of metallic thermal vias 142, Fig 1A).





Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20170040266), hereinafter Lin, in view of Baks et al (US 20160049723), hereinafter Baks.

Regarding claim 13,
Lin discloses an active antenna system (a semiconductor package structure 20, Fig 2) comprising:
an antenna board (a dielectric layer 130, Fig 2) comprising a first face (a face F1301, Fig 2) and a second face (a face F1302, Fig 2) that opposes the first face;
a plurality of antennas (a plurality of slots of an antenna pattern 132, Fig 1B) on the first face of the antenna board (Fig 2); and
a plurality of system-in-package (SiP) devices (a plurality of package devices PKG 110 and PKG 210, Fig 2) on the second face of the antenna board and each SiP device of the plurality SiP devices is electrically coupled with one or more antennas of the plurality of antennas (Fig 2).
Lin does not teach each SiP device of the plurality of SiP devices comprises a beamformer integrated circuit, a plurality of amplifiers, and a heat spreader.
However Baks teaches a system-in-package (SiP) device (a wireless communications package 10, Fig 1A), comprising:
 a beamformer integrated circuit (an RFIC chip 130, Fig 1A; paragraph [0029]); and
a heat spreader (a heat sink 150, Fig 1A).
Baks does not explicitly teach a plurality of amplifiers.
	However, Baks teaches an array of solder ball controlled collapse chip connections 170 with a plurality of antenna feed lines 114-1, 114-2, 114-3 and 114-4 (Fig 1A), and the RFIC chip 130 comprises RFIC circuitry and electronic components, for example, a receiver, a transmitter or a transceiver circuit, and other active or passive circuit elements (paragraph [0019])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each SiP device 

[AltContent: textbox (Lin (US 20170040266))][AltContent: arrow][AltContent: textbox (EDGVERT)][AltContent: textbox (EDGHOR)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PKG 210)][AltContent: arrow][AltContent: textbox (PKG 110)][AltContent: arrow][AltContent: arrow][AltContent: textbox (F1301)][AltContent: textbox (F1302)]
    PNG
    media_image3.png
    940
    824
    media_image3.png
    Greyscale


[AltContent: textbox (Lin (US 20170040266))][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    632
    703
    media_image4.png
    Greyscale


Regarding claim 14,
Lin in view of Baks as modified discloses the claimed invention, as discussed in claim 13.
Baks teaches the SiP device is electrically coupled with the one or more antennas by feed lines (feed lines 814 and 816, Fig 8) that extend through an antenna board (an antenna layer 840, Fig 8).


Lin in view of Baks as modified discloses the claimed invention, as discussed in claim 13.
Lin each SiP device of the plurality of SiP devices is electrically coupled with at least two antennas of the plurality of antennas (Fig 2).

Regarding claim 16,
Lin in view of Baks as modified discloses the claimed invention, as discussed in claim 13.
Lin teaches all lateral edges (horizontal edges EDGHOR, Fig 2) of at least one SiP device of the plurality of SiP devices are nonparallel with all lateral edges (vertical edges EDGVERT, Fig 2) of the antenna board.

Regarding claim 17,
Lin in view of Baks as modified discloses the claimed invention, as discussed in claim 13.
Baks teaches a housing (an application board 140, Fig 2) wherein an antenna board (a package carrier 110, Fig 2) is mounted to the housing such that the heat spreader of each SiP device is arranged closer to the housing than the antenna board (Fig 2).

Regarding claim 18,
Lin in view of Baks as modified discloses the claimed invention, as discussed in claim 13.
Baks does not explicitly teach the beamformer integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices.





However, it is well known in the art that an integrated circuit comprises a silicon-based complementary metal-oxide-semiconductor (CMOS) device and the plurality of amplifiers comprises gallium arsenide (GaAs) based devices. See He, US 20190379119, paragraphs [0042] and [0051].

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “the heat spreader and the overmold are coplanar along a top surface of the SiP device”.
Regarding dependent claim 23, the pertinent prior art does not adequately teach or suggest the claimed features “the heat spreader is part of a lead frame that includes a plurality of heat spreaders and the overmold is applied and cured around the plurality of heat spreaders”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845